 
 
I 
112th CONGRESS
2d Session
H. R. 5181 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Marino introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary suspension of duty on mixtures or coprecitates of yttrium oxide and europium oxide. 
 
 
1.Mixtures or coprecitates of yttrium oxide and europium oxide
(a)In generalHeading 9902.23.04 of the Harmonized Tariff Schedule of the United States (relating to mixtures or coprecipitates of yttrium oxide and europium oxide) is amended—
(1)by amending the article description to read as follows: Mixtures or coprecitates of yttrium oxide and europium oxide (CAS Nos. 1314–36–9 and 1308–96–9) (provided for in subheading 2846.90.80); and 
(2)by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
